Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 10-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2013/0178591 A1) in view of teaching reference Chen et al. (US 5,852,163).
The followings were addressed in the Non-Final and Final rejections as to Jin et al.
Jin et al. teach a product comprising ester linkages and hydroxyl functional
groups obtained from a hydroxyl benzoic acid and an epoxy resin of a cyclohexane
dimethanol in [0068-0070].  The hydroxyl benzoic acid and epoxy resin of a cyclohexane dimethanol would meet the instant aromatic mono-carboxylic acid b) and non-aromatic epoxy functional compound a), respectively. A reaction Scheme (II) in the [0068] would meet claims 4 and 11.  Jin et al. teach a curable coating composition further comprising a crosslinker such as amino formaldehyde (i.e., aminoplast) in [0095], organic solvents in [0098] and pigments and dyes in [0100] which would meet claims 11-15.  Jin et al. teach various coatings in [0102-1-0103] which would meet claims 19-20.
Jin et al. teach a coating composition comprising organic solvents in [0138]
meeting claim 14.
The instant claims 1, 5, 7, 10, 16, 17, 21 and 22 further recite other limitations over Jin et al. discussed above.
Applicant had asserted that the recited “free of hydroxyl groups for an aromatic mono-carboxylic functional compound and at least 10 wt.% of the total solids weight of the reactants” would overcome the rejection since the free of hydroxyl groups would exclude hydroxybenzoic acid taught by Jin et al. 
Jin et al. do not specify a number of repeating unit “n” and thus the “n” would encompass an integer of 1 which would meet the recited at least 10 wt.%.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result. It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In other words, a reaction product obtained from 1:1 molar ratio of taught in Scheme (II) at page 8 which is further reacted the benzoic acid with a molar ratio of 1:1 taught in the Scheme (III) at page would meet the instant polyol having at least 10 wt.% of the benzoic acid.
Further, the recited “reactants comprising” of claims 1 and 20 would permit presence of other reactants such as the hydroxybenzoic acid in addition to the recited non- aromatic epoxy functional compound and aromatic mono-carboxylic acid functional compound as evidenced by the instant examples and claims 5 and 16 further utilizing other reactants.
The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.” Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948). See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).
Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention. See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Thus, scope of the invention would encompass the following.
1. Polyol obtained from the recited non-aromatic epoxy functional compound and aromatic mono-carboxylic acid functional compound free of hydroxyl groups such as benzoic acid.  Such polyol would be basically non-aromatic epoxy functional compound end-capped with the benzoic acid.
2. The recited “reactants comprising” would permit presence of other reactants such as the hydroxybenzoic acid. Thus, a reaction product of the non-aromatic epoxy functional compound and the hydroxybenzoic acid which is further end-capped with the benzoic acid taught as Scheme (III) at page 9 of Jin et al. would meet such structure.
Jin et al. teach further utilization of an additional aromatic dicarboxylic acid in [0072].  Jin et al. teach a product comprising ester linkages and hydroxyl functional groups obtained from an aromatic dicarboxylic acid and an epoxy resin of a cyclohexane dimethanol which is further reacted with a benzoic acid in a reaction Scheme (III) of [0074].  Jin et al. teach further utilization of monofunctional reactants such as cyclohexane monocarboxylic acid of the instant claims 5 and 22 in [0075] and non-aromatic diacids (i.e., dicarboxylic acids) of the instant claims 7 and 22 in [0079].
Thus, further utilization of the cyclohexane monocarboxylic acid or non-aromatic dicarboxylic acids in the reaction Scheme (III) would be obvious. See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.
Although Jin et al. do not specific an amount of aromatic dicarboxylic acid in the reaction Scheme (III), the examples teach utilization of less than 15 wt.% of aromatic dicarboxylic acid and thus the reaction Scheme (III) utilizing less than 15 wt.% of
 dicarboxylic acid would make the instant invention obvious.  Also, further reaction of the products from the examples with hydroxyl benzoic acid would be obvious in view of the reaction Scheme (III).
Jin et al. further teach a weight average molecular weight of 300 to 1,000 000, 1,000 to 500 000 or 7,000 to 30,000 in [0087] and in the examples which would be expected to yield the polydipersity of 3.50 or less of now amended claim 1 and a hydroxyl value of at least 50 mg KOH/g of claim 10 and see the following case laws.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Jin et al. See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002). See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same. In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the (hydroxyl) benzoic acid with the monofunctional reactants such as cyclohexane monocarboxylic acid or non-aromatic diacids (i.e., dicarboxylic acids) in the examples of Jin et al. since Jin et al. teach such modifications as discussed above and since Jin et al. do not specify a number of repeating unit “n” and thus the “n” would encompass an integer of 1 which would make the recited at least 10 wt.% of the total solid weight for an aromatic mono-carboxylic functional compound obvious absent showing otherwise.
Again, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123

			RESPONSE TO ARGUMENT
Applicant asserts that the recited polyol having a polydispersity of 3.5 or less of amended claim 1 would allowable since it was not taught or suggested by the prior art of record.
Applicant further asserts that polydispersity (i.e. PDI) would be dependent on two different molecular weights (i.e., Mw and Mn), not on a specific molecular weight of the polymer and thus that the examiner’s statement (i.e., a higher Mw, a higher polydispersity (i.e. PDI)) of the Advisory Action would be improper.
But, the examiner had addressed that the PDI is a ratio of Mw/Mn by referring to table 1 of US 5,852,163 contrary to the assertion as evidenced by the following statements of the Advisory Action.
“The polydispersity would be dependent on the Mw inherently which is well-known in the art.  In other words, a higher Mw, a higher polydispersity (i.e. PDI) as evidenced by the prior art the record US 5,852,163.
The table 1 of US 5,852,163 teaches such inherent property: Mw 43,770 with PDI of 3.68, Mw 56,011 with PDI of 4.32 and Mw 146,387 with PDI of 10.75.  Even the instant table 11 teaches such inherent property: a higher Mw, a higher polydispersity (i.e., PDI).
Further, a higher Mw would require a longer reaction time which would yield a heterogeneous longer molecular chain lengths/backbones yielding a higher PDI as opposed to a shorter reaction time yielding shorter molecular chain lengths/backbones yielding a lower PDI (I.e., less heterogeneous molecular chain lengths/backbones).
Thus, the weight average molecular weight (Mw) taught in [0021] of Jin et al. (e.g. generally above about 300, typically above about 1000 and above about 2000) would be expected have the recited low PDI of 3.5 or less.”
Although the examiner did not mention Mn specifically, the table 1 of US 5,852,163 teaches Mw/Mn without a PDI and the examiner had calculated the PDI by stating “Mw 43,770 with PDI of 3.68, Mw 56,011 with PDI of 4.32 and Mw 146,387 with PDI of 10.75”.  Thus, the examiner understood that the PDI would be dependent on two different molecular weights (i.e., Mw and Mn) contrary to the assertion.  Note that the Mw cannot be greater than Mn.
Jin et al. teach a weight average molecular weight (Mw) of 9,470 in example 3 and a Mw of as little as 300 or 1,000 in [0087].  Thus, a polyol polymer having a Mw of 300 or 1,000 in Jin et al. which would be expected to have a PDI of less than 3.5 would have been obvious to one skilled in the art since a shorter polymer backbone (i.e. lower Mw and Mn) would be needed shorter reaction times and thus the Mw of as little as 300 or 1,000 would be expected to yield lower PDI such as the recited PDI of less than 3.5.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Applicant agrees with the examiner’s statement that shorter reaction times result in a shorter polymer backbone and longer reaction result in longer polymer backbone 
But, applicant asserts that the longer reaction could result in longer polymer backbone compared to shorter reaction times, but maintains the same breadth of molecular weight distribution (which would be a PDI of about 1.0) after completion of polymerization, but failed to provide evidence.
But, a statement of counsel is not evidence.  In re Walters, 168 F.2d 79, 80 (CCPA 1948).   Argument by counsel cannot take the place of evidence.  In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997).  
The following teaching references would support the examiner’s position that a higher Mw, a higher polydispersity (i.e. PDI).
US 7,217,758 teaches a higher Mw and a higher polydispersity (i.e. PDI) in table Ib.
US 2009/0215951 A1 teach a polyester urethane/urea block copolymer with an average molecular weight of about 16,000 and a PDI of about 3.5.
US 9,828,485 teaches a copolyester having a Mn of at least 20,000 Dlatons and a PDI of from 2 to less than 6 at col. 8, lines 56-58.
US 2004/0171748 A1 teaches a polyester having a Mn of 1504, a Mw of 3050 and thus a PDI of 2.0 as well as a Mn of 1950, a Mw of 3990 and a PDI of 1.7 in [0064] and [0066].
Applicant further asserts that the examiner did not argue that lower Mw results in a lower viscosity in the Advisory Action and that the instant invention allows for higher Mw polymer (assuming with a PDI of less than 3.5) to be used.
But, the stated higher Mws would be vague and the instant claims are silent to the Mw.  Although the specification a Mw of less than 10,000 g/mol or less in para. [0040], the asserted use of higher Mw would not be limited to the Mw of less than 10,000 g/mol taught in the specification.
As to the lower Mw results and lowers PDI yielding a lower viscosity, it is well-known fact in (polymer) chemistry art which would not be required to one skilled in the art.  The lower Mw would yield a lower Mn as well.
In any event, the examiner adds the following teaching references showing/supporting the examiner’s position.
See table 2, 4 and 6 of US 2015/0073117 A1. 
See the enclosed product brochures for polyethylene glycol (PEG) by Sigma-Aldrich.
PEG having a Mn of 6,000 is taught as flake as opposed to PEG having a Mn of 400 being viscous liquid.  The viscous liquid would have lower viscosity than the flake inherently.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2013/0178591 A1) in view of teaching reference Chen et al. (US 5,852,163) as applied to claims 1, 2, 4, 5, 7, 10-17 and 19-22 above, and further in view of Karim et al. (US 6,057,382).
Rejection is maintained for reasons of the record with the above responses to Jin et al. and applicant failed to point out any error for citing Karim et al.

Claims 3, 6, 8, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2013/0178591 A1) in view of teaching reference Chen et al. (US 5,852,163) as applied to claims 1, 2, 4, 5, 7, 10-17 and 19-22 above, and further in view of Dervan et al. (US 4,812,535) and Karim et al. (US 6,057,382).
Rejection is maintained for reasons of the record with the above responses to Jin et al. and applicant failed to point out any error for citing Dervan et al. and Karim et al.

Claims 1-4, 10-15 and 19-21 are rejected under 35 U.S.C. 103 as being
 unpatentable over Technical Data Sheet for EPONEX Resin 1510 by Hexicon downloaded on 4/18/2022 (Revised on 12/1/2015) in view of Jin et al (US 2013/0178591 A1).
	Rejection is maintained for reasons of the record with the following response.
Applicant asserts that by Hexicon does not teach a Mw, a Mn or a PDI of a polyol polymer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further asserts that Jin et al. fail to teach a PDI of less than 3.5.  But, such obvious PDI of less than is addressed in above responses to Jin et al.
Jin et al. imply that benzoic acid as the terminal group (i.e., Scheme (III)) would improve coating performance in [0010].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the aromatic mono-carboxylic acid such as benzoic acid taught by Jin et al. for a terminal modification of the EPONEX Resin 1510 taught by Technical Data Sheet for EPONEX Resin 1510 by Hexicon since Jin et al.
 the terminal group of the terminal benzoic acid would improve coating performance.
Further, the EPONEX Resin 1510 terminally modified with the benzoic acid taught by Jin et al. would be expected to yield a PDI close to 1.0.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the EPONEX Resin 1510 terminally modified with the benzoic acid.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 26, 2022                                            /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762